Title: To James Madison from James Monroe, 13 December 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Decr. 13. 1824
        
        I send you herewith a more correct copy of the message, than that which I lately forwarded, & to which I add, a copy of the documents, relating to the negotiations with the British govt., for the suppression of the slave trade.
        You may recollect that one of the items in my acct. for compensation in my last mission to Europe, the 8th., involving the expenses incurr’d in England after my return from Spain, by various causes, and particularly the Special mission, in which I was associated with Mr Pinkney, was suspended by your order, for further consideration, when the acct. was settled. In that state it has remain’d since. I came into the dept. of state soon afterwards, and in consequence deem’d it improper, ever to mention the subject, while you remain’d in office, or to touch it, after your retirement. There are other items in that acct., the settlement of which, I have always thought requird revision. For example, I was not allowed an outfit, in the mission to France, when I left the country, nor untill after my return 7. years afterwards. In

my absence, my tract of land above charlottesville, of 950. a[c]res, was sold, to pay neighbourhood debts, which if the outfit had been allowd me, might have been avoided. On a revision of the subject, you, on your own responsibility, kindly allowed me the outfit. All other ministers, were allowd outfits. Interest on the delay appears to be a fair claim & from that time. There are other items in that mission which may merit notice. In the settlement of the acct. for the first mission, I was very seriously injur’d, as I think may be shewn. It is my intention to bring the subject before Congress, with a view, to give the explanations necessary, before my retirment, & to leave them, to be recurr’d to, at another Session, when decided on. I have another, and much stronger motive, for inviting the attention of Congress, to a concern, relating to myself. An attempt has been made to injure me in another form, with which, as it has been treated on, in Congress, you are, I presume, somewhat acquainted. I cannot withdraw, and leave this unnoticed. I intend to bring both subjects under consideration, with a view to do myself justice, and to protect myself, after I am gone, from malignant aspersion. The attempt referr’d to, was made in the two last Sessions, by a committee in each, or rather under the sanction, of such an appointment, & who, pursued the object, with great industry & system, as well as malignity.
        The reception of General La Fayette, by Congress, has corresponded with that given him by the people, throughout the union, and will, I doubt not, have a very happy effect in Europe, as well as in the UStates. With very sincere regard dear Sir yours
        
          James Monroe
        
      